Citation Nr: 0947844	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial compensable rating for status post 
bilateral partial oophorectomy and ovarian cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1979 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, a Board hearing before the undersigned 
Veterans Law Judge was held at the St. Petersburg RO.  A 
transcript of that hearing is of record.

In July 2008, the Board remanded this issue to the 
originating agency for further development.  It has since 
been returned to the Board for further appellate action.

Also in July 2008, the Board remanded the issue of 
entitlement to a 10 percent rating based upon multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  In an August 2008 rating action, the originating 
agency awarded the Veteran a compensable rating for a 
gastrointestinal disability, which was effective for the 
entire period of her claim for a compensable rating based 
upon multiple, noncompensable disabilities.  As compensation 
under 38 C.F.R. § 3.324 is only permitted by law where no 
service-connected disability is compensable, this issue is 
moot and no longer before the Board. 

Furthermore, the Veteran filed a claim for special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) for loss of 
use of one or more creative organs due to her service-
connected status post bilateral partial oophorectomy and 
ovarian cyst, which the originating agency denied in a 
December 2007 rating decision.  The record does not reflect 
that the Veteran appealed the decision, and therefore this 
issue is not before the Board.





FINDING OF FACT

The symptoms of the Veteran's status post bilateral partial 
oophorectomy and ovarian cyst have not required continuous 
treatment.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
status post bilateral partial oophorectomy and ovarian cyst 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.116, Diagnostic Code 7615 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable rating for 
status post bilateral partial oophorectomy and ovarian cyst.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in October 2004 and May 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and Social Security Administration (SSA) records.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to her claim.  Neither the Veteran 
nor her representative has identified any outstanding 
evidence that could be obtained to substantiate her claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Disease, injury, or adhesions of the ovary are rated under 
Diagnostic Code (DC) 7615, and are therefore rated according 
to the General Rating Formula for Disease, Injury, or 
Adhesions of the Female Reproductive Organs.  Under this 
formula, a noncompensable rating is to be assigned for 
symptoms that do not require continuous treatment.  A 10 
percent rating is to be assigned for symptoms that require 
continuous treatment.  A 30 percent rating is to be assigned 
for symptoms not controlled by continuous treatment.  38 
C.F.R. § 4.116, DC 7615 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran was afforded a VA examination in June 2005.  On 
that examination, it was noted that she had had a pelvic and 
Pap test in December 2004, which were negative for 
intraepithelial lesion or malignancy.  It was also noted that 
the Veteran had no history of urinary tract infection, 
prolapse, rectovaginal fistula, urethrovaginal fistula, 
rectocele, or cystocele.  The examiner opined that it was 
likely that she had postoperative adhesion pains from her 
previous surgeries, and noted that she had retained part of 
the ovary after her partial oophorectomy.  July 2005 
diagnostic testing of the ovaries showed a nine-centimeter 
maximum diameter cyst-like mass of the right ovary, and it 
was noted that differential diagnosis would include the 
dominant follicle or possible small physiologic cyst.  

On an April 2006 VA urological consultation, the Veteran was 
noted to have had some urinary frequency and urgency and 
occasional stress incontinence.  The Veteran was diagnosed as 
having multiple sclerosis and urinary frequency, urgency, and 
stress incontinence.  

A June 2006 SSA determination letter indicates that the 
Veteran was found to have the severe combination of 
impairments of severe gastrointestinal dysmotility including 
both gastroparesis and small bowel pseudo obstruction, with 
feeding tube, and multiple sclerosis.  

A December 2006 private treatment note indicates that the 
Veteran had bladder problems from multiple sclerosis.  

At her February 2008 Board hearing, the Veteran testified 
that she had had sharp abdominal pains following her in-
service ovaries surgery and that they continued after her 
period of service.

The Veteran was afforded another VA examination in December 
2008.  On that examination, she reported off and on pain at 
the right suprapubic area, with no known precipitating cause, 
which might last for 10 minutes, and occurred four to five 
times a year but used to occur one to two times a month.  She 
reported no vaginal bleeding or discharge.  It was noted 
that, since onset, the right suprapubic pain had been 
intermittent with remissions, but that the condition was not 
being treated.  It was also noted that there were occasional 
pelvic pain, bowel symptoms including diarrhea and fecal 
incontinence, and bladder symptoms including self-
catheterization three to four times a day since January 2008.  
It was furthermore noted that there were a history of 
multiple sclerosis and no history of urinary tract disease, 
and that an October 2008 cytopathology diagnosis indicated no 
intraepithelial lesion or malignancy.  On pelvic examination, 
there were tenderness in the right suprapubic area, and no 
mass or cervical or vaginal abnormality.  On abdominal 
examination, there was tenderness in all quadrants and in the 
suprapubic area.  There was noted to be tenderness in the 
right upper vaginal wall.  The examiner commented that the 
Veteran had had a neurogenic bladder problem recorded in June 
2007 and had been self-catheterizing since January 2008.  

After reviewing the record, the Board finds that the 
Veteran's status post bilateral partial oophorectomy and 
ovarian cyst disability does not warrant a compensable 
disability rating.  The extensive VA and private records from 
July 2003 to July 2007, which indicate treatment for numerous 
medical conditions, reflect essentially no treatment for the 
Veteran's partial oophorectomy and ovarian cyst symptoms.  
Furthermore, on the December 2008 VA examination, while the 
Veteran reported experiencing off and on pain in the right 
suprapubic area one to two times a month to four to five 
times a year, which lasted for about 10 minutes each time, 
and while tenderness in the right suprapubic area was noted 
on pelvic examination, it was noted that her condition was 
not being treated.  Thus, even acknowledging occasional 
pelvic pain, as well as suprapubic tenderness on examination, 
as symptoms of the Veteran's status post bilateral partial 
oophorectomy and ovarian cyst, the record reflects that such 
symptoms have not required continuous treatment.  Therefore, 
the condition is considered noncompensably disabling under 
the rating criteria.

The Board notes that the record reflects abdominal pain and 
bowel problems.  The Veteran is currently entitled to service 
connection benefits for gastric motility disorder, 
gastroparesis, esophageal dysmotility, and status post Nissen 
fundoplication and (PEG/PEJ) in place, with a disability 
rating of 30 percent under DC 7319.  The criteria for a 30 
percent rating under DC 7319 contemplate severe irritable 
colon syndrome with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114, DC 7319.  Therefore, to the extent 
that the Veteran's symptoms of abdominal and bowel problems 
are contemplated in her disability rating for her service-
connected gastrointestinal disorder, such symptoms are not 
for consideration in determining her disability rating for 
status post bilateral partial oophorectomy and ovarian cyst.  
See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (overlapping or duplicative symptomatology should 
not be rated under separate diagnostic codes).

The Board also notes that the record reflects bladder 
problems, but that such bladder problems are the result of 
her multiple sclerosis.  The Veteran was denied service 
connection for multiple sclerosis in a June 2008 RO decision 
that became final.  See 38 U.S.C.A. § 7104(b).  Thus, the 
Veteran's bladder problems are also not for consideration in 
determining her disability rating for status post bilateral 
partial oophorectomy and ovarian cyst.

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's disability warranted a compensable rating.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The record does not reflect that the Veteran has required 
frequent hospitalizations for the disability or that there 
are any unusual manifestations of the disability.  Instead, 
the record reflects that the disability is manifested by 
symptoms that require very little treatment.  In the Board's 
opinion, there is no indication that the average industrial 
impairment from the disability would be to a compensable 
degree.  Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

An initial compensable rating for status post bilateral 
partial oophorectomy and ovarian cyst is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


